        Case: 3:20-cv-00388-bbc Document #: 20 Filed: 06/19/20 Page 1 of 7



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
FREDERICK ANDREW MORRIS,
                                                               OPINION AND ORDER
                            Plaintiff,
                                                                  20-cv-388-bbc
              v.

DR. MERADITH MACIOPINTO, TERESA AMIMO,
LEONARD VOSS, LORRETTA JOHNSON, MELISSA
BLOCK, JANE DOE, TERESSA BENYO AND L. BUCHANEN,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

       Pro se plaintiff Frederick Andrew Morris has filed a proposed civil action under 42

U.S.C. § 1983, contending that prison staff at Columbia Correctional Institution are

violating his rights under the Eighth Amendment and state law by failing to provide him

adequate medical treatment and accommodations for various medical problems. He has also

filed a supplement to his complaint, alleging that he is on a hunger strike and has been

forced to take medication against his will. Dkt. #12. Plaintiff’s complaint is before the

court for screening under 28 U.S.C. § 1915A, to determine whether his complaint should

be dismissed as frivolous, malicious, for failure to state a claim upon which relief may be

granted, or because plaintiff seeks monetary relief from a defendant who is immune from

such relief.

       I cannot conduct the required screening because plaintiff’s complaint violates Rule

8 of the Federal Rules of Civil Procedure. Rule 8 requires a plaintiff to provide enough detail

in his complaint that the defendants have notice of what plaintiff believes they did to violate

                                              1
        Case: 3:20-cv-00388-bbc Document #: 20 Filed: 06/19/20 Page 2 of 7



his rights. Plaintiff’s complaint also violates Rule 20, which prohibits litigants from bringing

unrelated claims against different defendants in a single action. As discussed below,

plaintiff’s complaint consists of several vague and conclusory statements about various

medical accommodations he wants, but he provides little information about why he thinks

defendants have violated his constitutional rights. In addition, his allegations involve several

seemingly unrelated medical problems. Therefore, plaintiff cannot proceed with his lawsuit

as he has presented it. I will give him an opportunity to draft an amended complaint that

clarifies his claims and includes only claims that are sufficiently related to each other.



                                         ANALYSIS

                          A. Problems with Plaintiff’s Complaint

       All of plaintiff’s allegations are about prison staff's failure to treat or accommodate

his medical problems. But plaintiff’s complaint includes allegations concerning the denial

of medical care by different individuals for different ailments. In particular, plaintiff’s

complaint contains allegations about the follow distinct medical problems:

       1. Plaintiff is on a hunger strike and has been denied adequate nutrition, has been

       forced to take medications and has been subject to unsanitary feeding practices.

       2. Plaintiff has nerve damage in his hand that causes him significant pain when his

       hands are cuffed behind him, but his doctor has refused to approve a cuff-in-front

       restriction.

       3. Plaintiff has knee and back pain and wants a back brace, knee brace and a no-



                                                   2
       Case: 3:20-cv-00388-bbc Document #: 20 Filed: 06/19/20 Page 3 of 7



      kneel restriction.

      4. Plaintiff has hypothyroidism and used to take levothyroxine for it. His doctor

      discontinued the prescription, but plaintiff wants to take it again.

      5. Plaintiff has frequent migraine headaches that sometimes cause him to cry and

      vomit, but he has not received treatment for them.

      6. Plaintiff has intense pain in his feet, but he has not received treatment.

      7. Plaintiff has acid reflux and wants medication and an extra pillow.

      Plaintiff’s allegations about each of these medical problems are vague and conclusory.

As to some of these problems, it is not clear whether plaintiff has notified health services

about the problem, when he notified health services, whether he has been seen by a

treatment provider for the problem and whether he has received any form of treatment.

Without more information, I cannot determine whether plaintiff’s allegations state a claim

against any of the named defendants. Because plaintiff's complaint does not include enough

information to support a claim under federal law, it does not comply with Rule 8 of the

Federal Rules of Civil Procedure.

      Plaintiff’s complaint also appears to violate Rule 20 of the Federal Rules of Civil

Procedure. Under Rule 20, a lawsuit may be divided when it includes unrelated claims

against different defendants. Lee v. Cook Cty., Ill., 635 F.3d 969, 971 (7th Cir. 2011);

Aiello v. Kingston, 947 F.2d 834, 835 (7th Cir. 1991); Goodvine v. Meisner, 608 F. App'x

415, 417 (7th Cir. 2015). Even when the claims are related, the court has authority under

Rule 21 and its inherent authority to divide a lawsuit when it would be unwieldy to allow



                                             3
        Case: 3:20-cv-00388-bbc Document #: 20 Filed: 06/19/20 Page 4 of 7



a plaintiff to proceed on multiple claims against many different defendants in a single case.

Lee, 635 F.3d 969, 971 (7th Cir. 2011) (court may separate claims under Fed. R. Civ. P. 21

when differences between the claims predominate over common questions); In re High

Fructose Corn Syrup Antitrust Litigation, 361 F.3d 439, 441 (7th Cir. 2004) (court has

inherent authority to separate claims in interest of justice even when standard under Rule

21 is not satisfied).

       In this instance, there appears to be no factual overlap as to many of the allegations

in plaintiff’s complaint. Plaintiff is seeking various types of treatment for different ailments,

each of which would require a separate and distinct analysis by a medical provider. In

addition, plaintiff does not say that one defendant was involved in, or responsible for making

the treatment decisions he now challenges. However, because plaintiff’s allegations are so

vague, I cannot state conclusively whether some of these claims could proceed together in

the same lawsuit. Therefore, I will give plaintiff the opportunity to explain why these

various claims should proceed together.



                            B. Drafting an Amended Complaint

       Because plaintiff’s complaint does not comply with the Federal Rules of Civil

Procedure, I will dismiss his complaint. I will give plaintiff the opportunity to file an

amended complaint that clarifies his claims and eliminates unrelated claims. Plaintiff should

draft his amended complaint as if he were telling a story to people who know nothing about

his situation. This means that he should explain:



                                               4
        Case: 3:20-cv-00388-bbc Document #: 20 Filed: 06/19/20 Page 5 of 7



       (1) what his medical problems are;

       (2) whether he has sought treatment;

       (3) when he sought treatment;

       (4) who responded to his requests for treatment;

       (5) what type of treatment he has received, if any;

       (6) why plaintiff believes the treatment is inadequate; and

       (7) what action each individual defendant took, or did not take, that constituted a

violation of plaintiff’s constitutional rights.

       Plaintiff should set forth his allegations in separate, numbered paragraphs using short

and plain statements. After he finishes drafting his amended complaint, he should review

it and consider whether it could be understood by someone who is not familiar with the facts

of his case. If not, he should make necessary changes. Plaintiff also should make sure that

all of the claims he includes are sufficiently related to each other, which means that there are

common questions of law or fact between the claims. If any of the claims are unrelated,

plaintiff should eliminate them. Plaintiff can then decide whether he wants to pursue the

unrelated claims in a separate lawsuit.

       If plaintiff files an amended complaint, I will screen it under 28 U.S.C. § 1915A to

determine whether he may proceed.




                       C. Motions for Temporary Restraining Order



                                                  5
       Case: 3:20-cv-00388-bbc Document #: 20 Filed: 06/19/20 Page 6 of 7



       Plaintiff has also filed several motions for a temporary restraining order, asking the

court to order prison staff to provide him adequate nutrition, a permanent cuff-in-front

restriction, a no-kneel restriction, knee braces, a back brace, treatment for his feet,

medication for his migraines and a permanent order of levothyroxine. Dkt. #3; Dkt. #7;

Dkt. #15.

       Preliminary injunctive relief is an “extraordinary equitable remedy that is available

only when the movant shows clear need.” Turnell v. CentiMark Corp., 796 F.3d 656, 661

(7th Cir. 2015). To prevail on a motion for a preliminary injunction or temporary

restraining order, plaintiff must show: (1) a likelihood of success on the merits of his case;

(2) a lack of an adequate remedy at law; and (3) an irreparable harm that will result if the

injunction is not granted. Lambert v. Buss, 498 F.3d 446, 451 (7th Cir. 2007). In this case,

I must deny plaintiff’s motion for emergency injunctive relief for two reasons.

       First, plaintiff’s motion does not comply with this court’s procedures for obtaining

emergency injunctive relief. Under those procedures, a plaintiff must submit proposed

findings of fact and evidence to support a request for injunctive relief. Plaintiff has not

submitted either. I will provide a copy of the procedures to plaintiff with this order.

       Second, plaintiff has not shown that he has a likelihood of success on the merits of

his claims. At this point, he has provided so few facts to support his claims that his lawsuit

cannot proceed. He also has submitted no evidence in support of his motion for injunctive

relief, such as medical records or declarations. Therefore, I will deny his motion.



                                          ORDER

                                              6
        Case: 3:20-cv-00388-bbc Document #: 20 Filed: 06/19/20 Page 7 of 7



       IT IS ORDERED that

       1.    Plaintiff Frederick Andrew Morris’ complaint is DISMISSED WITHOUT

PREJUDICE for his failure to comply with Rules 8 and 20 of the Federal Rules of Civil

Procedure.

       2. Plaintiff may have until July 9, 2020 to file an amended complaint that complies

with the federal rules and the directions provided in this opinion.

       3. Plaintiff’s motions for temporary injunctive relief, dkt. #2; dkt. #7; dkt. #15, are

DENIED.

       4. Plaintiff’s motion to supplement his complaint, dkt. #12, is GRANTED.

       4. The clerk of court is directed to provide plaintiff a copy of this court’s procedures

for obtaining injunctive relief.



               Entered this 19th day of June, 2020.

                                           BY THE COURT:

                                             /s/
                                           ________________________
                                           BARBARA B. CRABB
                                           District Judge




                                              7
